ACCEPTED
                                                              14-14-00471-CR
                                                FOURTEENTH COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                        12/29/2014 7:34:43 AM
                                                          CHRISTOPHER PRINE
                                                                       CLERK

            No. 14-14-00471-CR

                    In the                     FILED IN
            Court of Appeals            14th COURT OF APPEALS
                                           HOUSTON, TEXAS
                   For the
                                        12/29/2014 7:34:43 AM
       Fourteenth District of Texas     CHRISTOPHER A. PRINE
                 At Houston                      Clerk




                 No. 1385877
          In the 263rd District Court
           Of Harris County, Texas



       YVETT MINNIE IBARRA
                   Appellant
                     v.
        THE STATE OF TEXAS
                   Appellee



STATE’S MOTION FOR EXTENSION OF TIME
   IN WHICH TO FILE APPELLATE BRIEF
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:

       1. In the 263rd District Court of Harris County, Texas, in cause number 1385877,
          The State of Texas v. Yvette Minnie Ibarra, Appellant plead guilty to aggravate
          assault of a family member, and was placed on a five year deferred adjudication on
          May 28, 2013.

       2. A motion to adjudicate was filed on March 18, 2014.

       3. A hearing on the motion to adjudicate was conducted on May 8, 2014, and
          Appellant was adjudicated guilty and sentenced to three years in the Texas
          Department of Criminal Justice, Correctional Institutions Division.

       4. A written notice of appeal was timely filed on May 8, 2014.

       5. The State’s brief was due on December 22, 2014.

       6. An extension of time in which to file the State’s brief is requested until December
           31, 2014.

       7. Three previous extensions of time have been requested by the State.

       8. The facts relied upon to explain the need for this extension are:

       The State’s Assistant District Attorney on appeal was originally assigned this
       appeal on October 7, 2014, and had three previously assigned briefs to
       complete prior to beginning work on this brief. The State’s Assistant District
       Attorney on appeal is finalizing the brief for submission on Ibarra v. State, 14-
       14-00471-CR. In the last month the State’s Assistant District Attorney on
       appeal has submitted a brief in Casiano v. State, 01-14-00020-CR, attended to
       required duties as the Harris County District Attorney’s Office representative
       on the Harris County Veterans’ Court Program, and been called out of state
       for 5 days of required U.S. Navy Reserve duty. The State’s Assistant District
       Attorney on appeal has been recalled to active duty from December 26, 2014
       through January 4, 2015, which has delayed progress on this appeal.
       Additional time is required in order to complete the editing process in this
       case.

       WHEREFORE, the State prays that this Court will grant an extension of time until

December 31, 2014 in which to file the State’s brief in this case.


                                                           Respectfully submitted,



                                                           SETH GAGLIARDI
                                                           Assistant District Attorney
                                                           Harris County, Texas
                                                           1201 Franklin, Suite 600
                                                           Houston, Texas 77002
                                                           (713) 755-5826
                                                           TBC No. 24073207
                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been emailed to the

attorney for the Appellant on December 29, 2014:

      Sharon E. Slopis
      P.O. Box 980803
      Houston, TX 77098
      Phone: (713) 529-0771
      Email: seslopis@yahoo.com




                                                     SETH GAGLIARDI
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                     TBC No. 24073207

Date: December 29, 2014